PER CURIAM.
David Livingston Funchess, scheduled for execution on April 22, 1986, appeals from the trial court’s denial of his second 3.850 motion for post-conviction relief and his application for stay of execution. We have jurisdiction. Art. V, § 3(b)(1), Fla. *296Const. We affirm the trial court’s order denying appellant’s motion to vacate and deny the application for stay of execution.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.
BARKETT, J., dissents.